Citation Nr: 1601584	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-26 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma, bronchitis, and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son-in-law


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1955 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The claim was subsequently transferred to the RO in Atlanta, Georgia and that office forwarded the appeal to the Board.

In November 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge on the issue of entitlement to service connection for asthma. A transcript of that hearing is of record.

Although the Veteran's claim was initially limited to the question of entitlement to service connection for asthma, the medical evidence shows that he may suffer from a number of respiratory disorders. Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for a respiratory disorder, to include asthma, bronchitis, and COPD. See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Remand is required to obtain additional medical records and to receive a VA examination. 

The Board notes that the Veteran's service treatment records are not available, most likely having been destroyed in an accidental fire at the National Personnel Records Center in 1973. In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365 (1991). There is also a heightened obligation to assist the claimant in the development of his case. Id. In this case, the Veteran was notified in July 2011, February 2013, and July 2015 that the RO was unable to locate his service treatment records and encouraged him to provide alternative documents which could substitute for medical records to include buddy statements. 
The Veteran indicated that he does not possess any additional military medical records. 

The Veteran stated that he had been treated at a VA medical center in "Charleston, Georgia." While there is no "Charleston, Georgia" VA medical center, the Board notes that there is a possibility that the Veteran was treated at a VA facility in South Carolina or Georgia. However, there are no records from any VA facility in his file. Therefore, these outstanding records should be obtained. See 38 C.F.R. § 3.159(c)(2).

Additionally, remand is required to obtain a VA examination. VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the evidence need only "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Here, the Veteran claims that while jogging in service, he experienced breathing problems and was soon thereafter treated by a military doctor and discharged due to asthma. The Veteran also contends that he has suffered from breathing problems throughout his post-service career, and is currently being treated for asthma. Additionally, the Veteran's son-in-law provided testimony that the Veteran is taking asthma medications and has witnessed the Veteran suffer from asthmatic attacks.  Furthermore, the Veteran's private medical records indicate he has been treated for wheezing and other breathing problems, including COPD and bronchitis, since at least 2006. Therefore, the Board finds that these records, coupled with the Veteran's statements and unavailability of his service treatment records, triggers VA's duty to provide an examination. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Veteran to clarify the location and dates of treatment for any VA medical center where he has been treated.

2. Obtain any outstanding VA treatment, including treatment from any identified VA medical centers in South Carolina and/or Georgia. If any records cannot be obtained, a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued and documented in the claims file. The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
3. After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of any respiratory disorder. The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed. An explanation for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

The examiner should provide appropriate testing for any current respiratory disorder, and should offer an opinion as to whether any current respiratory disorder is at least as likely as not (50 percent or greater likelihood) related to the Veteran's active duty service. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements. Specifically, the examiner must consider the Veteran and his son-in-law's statements concerning the Veteran's breathing problems and all private treatment records.
 
4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim must be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative must be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



